YOUNG, J.
W. A. Crecelius brought this action and secured judgment against Effie Fields in Erie Common Pleas, said judgment being for value of medical services rendered her during the lifetime of her husband.
Fields contention is that she is not liable for medical services furnished her, but that claim for same should have been collected from her husband, during his lifetime or from his estate after death. Court of Appeals, concerning such contention held:
1. The record in this case shows that such services were charged to her, and that she personally paid part of the account, for which she received credit.
2. Evidence further shows that she personally promised further payment.
3. Although the husband is ordinarily liable for necessaries furnished the wife, since the act of 1884 a married woman can bind herself to enter in her own name in the same manner and to the same extent as if unmarried.
4. It seems from the evidence in this case that this was the ■ individual contract of the wife and that she is therefore liable.
Judgment affirmed.